Name: COMMISSION REGULATION (EC) No 835/95 of 13 April 1995 fixing the agricultural conversion rates
 Type: Regulation
 Subject Matter: economic structure;  agricultural policy
 Date Published: nan

 14. 4. 95 I EN I Official Journal of the European Communities No L 84/3 COMMISSION REGULATION (EC) No 835/95 of 13 April 1995 fixing the agricultural conversion rates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EC) No 150/95 (2), and in particular Article 3 ( 1 ) thereof, ago,cultural conversion rate for the Italian lira, the Swedish krona and the pound sterling ; Whereas Article 15 (2) of Regulation (EEC) No 1068/93 provides that an agricultural conversion rate fixed in advance is to be adjusted if the gap between that rate and the agricultural conversion rate in force at the time of the operative event applicable for the amount concerned exceeds four points ; whereas, in that event, the agricul ­ tural conversion rate fixed in advance is brought more closely into line with the rate in force, up to the level of a gap of four points with that rate ; whereas the rate which replaces the agricultural conversion rate fixed in advance should be specified, HAS ADOPTED THIS REGULATION : Article 1 The agricultural conversion rates are fixed in Annex I hereto. Whereas the agricultural conversion rates were fixed by Commission Regulation (EC) No 764/95 (3) ; Whereas Article 4 of Regulation (EEC) No 3813/92 provides that, subject to confirmation periods being trig ­ gered, the agricultural conversion rate for a currency is to be adjusted where the monetary gap between it and the representative market rate exceeds certain levels ; Whereas the representative market rates are determined on the basis of basic reference periods or, where appli ­ cable, confirmation periods, established in accordance with Article 2 of Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for deter ­ mining and applying the agricultural conversion rates (4), as last amended by Regulation (EC) No 157/95 whereas paragraph 2 of that Article provides that, in cases where the absolute value of the difference between the monetary gaps in two Member States, calculated from the average of the ecu rates for three consecutive quotation days, exceeds six points, the representative market rates are to be adjusted on the basis of the three quotation days in question ; Whereas the confirmation period that began on 26 March 1995 ends on 24 April 1995 in accordance with Article 1 of Commission Regulation (EC) No 758/95 of 3 April 1995 laying down special rules for fixing agricultural conversion rates (6); Article 2 1 . In the case referred to in Article 15 (3) of Regulation (EEC) No 1068/93, the agricultural conversion rate fixed in advance shall be replaced by the ecu rate for the currency concerned, shown in Annex II :  Table A, where the latter rate is higher than the rate fixed in advance,  Table B, where the latter rate is lower than the rate fixed in advance . 2. However, in the case of agricultural conversion rates fixed in advance before 1 February 1995, the ecu rates listed in Annex II shall be replaced by those set out in Annex III. Whereas, as a consequence of the exchange rates recorded from 5 to 14 April 1995, and the application of Article 2 of Regulation (EC) No 758/95 it is necessary to fix a new Article 3 Regulation (EC) No 764/95 is hereby repealed. (') OJ No L 387, 31 . 12 . 1992, p. 1 . (2) OJ No L 22, 31 . 1 . 1995, p. 1 . (3) OJ No L 76, 5 . 4. 1995, p. 5. (4) OJ No L 108, 1 . 5. 1993, p . 106. O OJ No L 24, 1 . 2. 1995, p. 1 . Article 4 This Regulation shall enter into force on 15 April 1995.f) OJ No L 75, 4. 4. 1995, p. 11 . No L 84/4 I EN I Official Journal of the European Communities 14. 4. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 April 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX I Agricultural conversion rates ECU 1 = 40,8337 7,74166 1,94962 302,837 198,202 6,61023 5,88000 2,19672 0,829498 2 291,15 13,7190 170,165 9,80624 0,833125 Belgian and Luxembourg francs Danish kroner German marks Greek drachmas Portuguese escudos French francs Finnish marks Dutch guilders Irish punt Italian lire Austrian schillings Spanish pesetas Swedish kroner Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1 - 39,2632 Belgian and ECU 1 - 42,5351 Belgian and Luxembourg francs Luxembourg francs 7,44390 Danish kroner 8,06423 Danish kroner 1,87463 German marks 2,03085 German marks 291,189 Greek drachmas 315,455 Greek drachmas 190,579 Portuguese escudos 206,460 Portuguese escudos 6,35599 French francs 6,88566 French francs 5,65385 Finnish marks 6,12500 Finnish marks 2,11223 Dutch guilders 2,28825 Dutch guilders 0,797594 Irish punt 0,864060 Irish punt 2 203,03 Italian lire 2 386,61 Italian lire 13,1913 Austrian schillings 14,2906 Austrian schillings 163,620 Spanish pesetas 177,255 Spanish pesetas 9,42908 Swedish kroner 10,2148 Swedish kroner 0,801082 Pound sterling 0,867839 Pound sterling 14. 4. 95 | EN | Official Journal of the European Communities No L 84/5 ANNEX III Agricultural conversion rates fixed in advance and adjusted where they were fixed in advance before 1 February 1995 Table A Table B ECU 1 - 47,4107 Belgian and ECU 1 = 51,3615 Belgian and Luxembourg francs Luxembourg francs 8,98858 Danish kroner 9,73763 Danish kroner 2,26363 German marks 2,45227 German marks 351,613 Greek drachmas 380,915 Greek drachmas 230,126 Portuguese escudos 249,302 Portuguese escudos 7,67492 French francs 8,31450 French francs 6,82707 Finnish marks 7,39599 Finnish marks 2,55054 Dutch guilders 2,76308 Dutch guilders 0,963102 Irish punt 1,04336 Irish punt 2 660,18 Italian lire 2 881,85 Italian lire 15,9286 Austrian schillings 17,2560 Austrian schillings 197,573 Spanish pesetas 214,037 Spanish pesetas 11,3857 Swedish kroner 12,3345 Swedish kroner 0,967314 Pound sterling 1,04792 Pound sterling